Concurring and Dissenting Opinion by
Mr. Justice Manderino:
I concur in the majority except on the issue of a defendant’s right to credit for time spent on parole. Under no circumstances can a defendant be deprived of his freedom, either totally or partially, beyond a period of time equivalent to the maximum sentence imposed by judicial authority.
An individual who receives a maximum sentence and is never paroled serves only the maximum period and is not subjected to any partial limitation of his freedom for any period of time other than the maximum period.
An individual who is paroled for a period of time and then returned to serve the remaining balance of his maximum term fulfills his obligation of total incarceration for the maximum period originally authorized by his judgment of sentence and in addition has suffered the partial limitation of his freedom during the period of parole.
The cumulative effect constitutes a total penalty in excess of the maximum penalty originally imposed by the judgment of sentence. Such a result is without legislative or constitutional authority.